This is a companion case to two others in which the auditor general of the State of Michigan petitioned the circuit court of Ogemaw county to sell certain lands for taxes. See the opinions in Re Petition of Auditor General, ante, 578, for the sale of certain lands for the taxes assessed thereon for the year 1927; and in Re Petition of Auditor General, ante, 584, for the sale of certain lands for the taxes assessed thereon for the year 1928. *Page 586 
The instant petition, however, refers to taxes assessed against certain lands for the year 1929. The Hydro Land Company, the objector, attacks certain assessments, and has appealed from the order of the circuit court upholding their validity. Objector has totally disregarded and failed to comply with the mandatory provisions of section 67 of the general tax law (1 Comp. Laws 1929, § 3459), which requires one desiring to appeal from a decree upholding the validity of a disputed tax to pay the amount of the tax found due to the county treasurer within 10 days after the date of the decree, he to retain it until the decision of this court, and, if the tax is held invalid, to return it to the appellant. In re Petition ofAuditor General, 252 Mich. 367.
For this reason, the appeal is dismissed, without costs.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, FEAD, and WIEST, JJ., concurred.